Citation Nr: 1734042	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include hearing loss, tinnitus, headaches, and dizziness.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to November 1951, to include service in the Republic of Korea.  The Veteran died in April 2012.   The Appellant is the Veteran's surviving spouse and has been accepted as the substitute party in the pending case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2014, the Board reopened and granted claims of entitlement to service connection for lumbar spine, cervical spine, and left shoulder disabilities.  The Board then remanded the issue of entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for further development.  Additionally, the Board remanded the issue of entitlement to service connection for residuals of a TBI for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Then, in October 2016, the Board granted the Appellant's PTSD claim in part by assigning an initial 70 percent disability rating.  Additionally, the Board granted a pending claim of entitlement to a total disability rating based on individual employability (TDIU).  Lastly, the Board remanded the TBI residuals claim for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).




FINDING OF FACT

The weight of the evidence of record does not show that the Veteran had any diagnosed residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI, to include hearing loss, tinnitus, headaches, and dizziness, have not been met.  38 U.S.C.S. §§ 1110, 1131 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In November 2011, the Veteran contended that his current hearing loss, tinnitus, headaches, and dizziness were residuals of a TBI incurred in service in 1951 when he was involved in a truck accident while serving in Korea.  After carefully reviewing the record, the Board respectfully disagrees.  As such, the Board will deny the claim.

As an initial matter, the Board finds that there has been substantial compliance with the October 2016 remand instructions and no further action is necessary in regard to VA's duty to assist.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, in November 2016, the RO sent the Appellant a letter offering her the opportunity to submit a statement reporting her observations of the Veteran's symptoms as well as a history of any symptoms that the Veteran told her prior to his passing.  Additionally, in March 2017, a qualified VA medical professional provided an expert opinion as to whether the Veteran had any residuals of an in-service TBI.  This opinion, as described further below, is adequate.  As there has been substantial compliance with the prior remand, the Board will now address the merits of the pending claim.

At the outset, the Board finds that, during his lifetime, the Veteran had headaches, dizziness, hearing loss, and tinnitus.  Specifically, in an April 2008 treatment record from Dr. Cornelison of the Branson Neurology and Pain Center, the Veteran reported episodes of lightheadedness and vertigo.  Next, in February 2009, Dr. Sharma noted neurosensory hearing loss and diagnosed the Veteran with chronic daily headaches.  Lastly, in November 2011, the Veteran stated that he had been suffering from tinnitus since service.  As a layperson, the Veteran was competent to testify as to symptoms he experienced with his own senses, including ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Next, the Board finds that the Veteran sustained injuries as a result of a motor vehicle accident in service.  Specifically, multiple service treatment records (STRs) from April and May 1951 document that on April 12, 1951, the Veteran was in a truck accident in Korea.  As such, the remaining question is whether the Veteran's headaches, dizziness, hearing loss, and tinnitus were caused by a TBI incurred in the April 12, 1951 truck accident.

As to this question, in March 2017, after reviewing the Veteran's claims file, a VA neurosurgery physician opined that it was less likely than not that the Veteran's symptoms were related to the truck accident in service.  In support of his opinion, the physician cited an April 1951 STR that noted that the Veteran was treated 3 hours after the accident and a head injury was not recorded.  Additionally, the physician noted that headaches or a head injury were not recorded during the Veteran's separation examination.  

Despite the absence of a recorded head injury, the physician stated that it was reasonable and likely that the Veteran suffered from a mild, uncomplicated TBI as a result of the truck accident.  However, the physician explained that it would be unlikely for a mild, uncomplicated TBI to result in any attributable residuals.  In regard to post-service treatment for headaches in the 1950s, the physician stated that these were tension-type headaches correlated with a prior marriage and divorce of the Veteran.  

Given the entirety of the record, the physician concluded that the Veteran's complaints of headaches, dizziness, hearing loss, and tinnitus up until his death in April 2012 could not be attributed to the truck accident in April 1951.  Rather, the physician opined that these symptoms were likely attributable to the Veteran's hypertension, chronic obstructive pulmonary disease (COPD), and coronary artery and cerebral vascular disease that resulted in a myocardial infarction and a cerebral stroke. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In the instant case, the Board finds the VA neurosurgery physician's March 2017 opinion to be highly probative.  The physician reviewed the Veteran's claims file and addressed post-service treatment records associated with the claims file which had been raised as possible residuals of a TBI.

Next, the physician provided a fully-articulated opinion that, while the Veteran likely suffered a mild, uncomplicated TBI as a result of the truck accident, such a TBI would unlikely produce any residuals.

Lastly, the physician supported his opinion with sufficient reasoning.  Specifically, the physician stated that reports of headaches post-service in the 1950s were tension-type headaches that correlated with the Veteran's prior marriage and divorce.  A copy of the Veteran's November 1953 judgment of divorce is currently associated with the claims file.  Additionally, in a January 1955 VA treatment record, the Veteran described marital difficulties with his first spouse and stated that they were incompatible and not well-adjusted.  

In regard to the Veteran's reports of headaches, dizziness, hearing loss, and tinnitus during the claims period, the physician attributed those to the Veteran's hypertension, COPD, and coronary artery and cerebral vascular disease.  The Veteran's Certificate of Death listed the immediate cause of death as COPD, with atrial fibrillation, congestive heart failure, and hypertension provided as underlying causes.

The Board is cognizant that, in the April 2014 Notice of Disagreement (NOD), the Veteran's representative contended that headaches and dizziness recorded in August 1954, April 1971, and June 2009 medical records demonstrated that the Veteran suffered from TBI residuals due to the in-service truck accident.  However, the Board is not free to substitute its own judgment on a medical matter and ignore the opinions of qualified medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the representative has not displayed that he possesses the medical knowledge, training, or expertise to determine whether an in-service TBI incurred in April 1951 were linked to reports of headaches and dizziness in 1954, 1971, and 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno, 6 Vet. App. 465.

In sum, as there is no link between the April 1951 in-service truck accident and the Veteran's complaints of headaches, dizziness, hearing loss, and tinnitus up until his death in April 2012, the Board will deny the Appellant's claim as the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Entitlement to service connection for residuals of a TBI, to include hearing loss, tinnitus, headaches, and dizziness, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


